Title: To James Madison from Thomas Jefferson, 30 July 1802
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello July 30. 1802.
Your’s of July 22. came to hand on the 25th. the day of my arrival here. I think the proposition to tender another 30,000. D. to Algiers a very judicious one, and have therefore written to mr. Gallatin to take measures in conjunction with yourself to make the remittance by the General Greene. I have not yet written to the emperor of Morocco; because when one has nothing to write about it is difficult to find the end to begin at. I will sketch something before next post, and inclose it for your alteration with a blank sheet signed, over which they may write the letter.
You are now I presume in the middle of your journey & must have had a good deal of rain. This will be directed to await in Orange for your return. Present me respectfully to the ladies, & be assured of my affectionate esteem.
Th: Jefferson
P. S. Not knowing whether the inclosed letters have past through your hands I forward them to you instead of returning them to the office from whence I recieved them.
 

   
   RC (DNA: RG 59, ML); FC (DLC: Jefferson Papers).



   
   See JM to Albert Gallatin, 22 July 1802, and n. 1.


